Citation Nr: 0946490	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia, to include as secondary to herbicide exposure. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
acute myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In July 2007, the Veteran and his wife testified at a formal 
hearing before a decision review officer at the St. Paul RO.  
The transcript of the hearing has been reviewed and is 
associated with the claims file.

The record reflects that the Veteran requested a hearing 
before a member of the Board at the VA Central Office in 
Washington, DC, in his May 2007 substantive appeal.  However, 
in May 2009, the Veteran withdrew that request.  See 
38 C.F.R. § 20.704(e) (2009).

In June 2009, the Veteran's representative filed an informal 
hearing presentation that was accompanied by new evidence.  
The Veteran waived prior consideration of that new evidence 
by the RO so the Board could consider it in the first 
instance.

A review of the claims file shows that the Veteran's 
representative, in June 2009, raised claims of clear and 
unmistakable error with respect to the denial of the 
Veteran's claims of entitlement to service connection for 
squamous cell carcinoma of the penis and scrotum and to an 
increased evaluation for service-connected diabetes mellitus 
type II.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam.

2.  The Veteran's currently diagnosed acute myelogenous 
leukemia is not a disease associated with herbicide exposure 
as enumerated under 38 C.F.R. § 3.309(e).  

3.  The competent medical evidence of record shows that the 
Veteran's current acute myelogenous leukemia was incurred in 
or aggravated by military service. 

4.  The competent evidence of record does not show that the 
Veteran has an additional disability caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2009). 

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for acute 
myelogenous leukemia are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2006 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims. The September 2006 VCAA 
notice letter also addressed the elements of degree of 
disability and effective date.  

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for acute 
myelogenous leukemia associated with herbicide exposure, the 
Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this 
time. 

The Veteran also has a claim pending under 38 U.S.C. § 1151, 
for which the RO has not advised the Veteran of what the 
evidence must show to establish entitlement to compensation 
and, therefore, has not satisfied the VCAA.  However, in his 
June 2009 Informal Hearing Presentation, the Veteran, through 
his representative, has demonstrated actual knowledge of the 
necessary criteria for establishing entitlement to 
compensation by citing the relevant provisions of the U.S. 
code and VA regulations.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Thus, the Board finds that the VCAA notice error did not 
result in any prejudice to the Veteran's claim.

Therefore, the Board concludes that there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained a 
medical opinion in September 2008, obtained the Veteran's VA 
and private medical records, and associated the Veteran's 
service treatment records (STRs) and hearing transcript with 
the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case was more than adequate as the examination was 
predicated on a full reading of the medical records in the 
Veteran's claims file.  

Aside from his private medical records, the Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that he or the VA needs to obtain.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Analysis

Acute Myelogenous Leukemia

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

One of the Veteran's theories is that he developed his acute 
myelogenous leukemia due to exposure to herbicide agents 
(i.e., Agent Orange) during his service in the Republic of 
Vietnam.  The medical evidence of record indicates that he 
was diagnosed with this cancer in August 2005 and was 
subsequently treated for leukemia.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record additionally shows 
that the Veteran was diagnosed with acute myelogenous 
leukemia in August 2005.  Nevertheless, the Veteran is not 
entitled to presumptive service connection based on herbicide 
exposure because acute myelogenous leukemia is not a disease 
enumerated under 38 C.F.R. § 3.309(e).  McCartt v. West, 12 
Vet. App. 164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The medical evidence does in fact show that the Veteran's 
acute myelogenous leukemia is related to his period of active 
service.  Although the service treatment records are absent 
of any complaints, findings, or treatment for acute 
myelogenous leukemia, the Board does concede exposure to 
Agent Orange in service.  Furthermore, as noted above, the 
Veteran's most recent treatment records include a diagnosis 
of acute myelogenous leukemia in remission, and, even though 
he is not entitled to presumptive service connection based on 
herbicide exposure, the Veteran has obtained two medical 
opinions linking his currently diagnosed disorder to his 
active military service.  

In June 2007, the Veteran was treated by his 
hematologist/oncologist, Dr. M.L.T.  She stated that the 
Veteran was initially diagnosed with acute myelogenous 
leukemia with normal cytogenetics in August 2005 and received 
induction chemotherapy with idarubicin and ara-C followed by 
three doses of high-dose cytarabine consolidation that was 
completed in March 2006.  During the Veteran's 
hospitalization for induction and consolidation chemotherapy, 
Dr. M.L.T. and the Veteran discussed his Army career.  After 
examining the Veteran on this occasion, Dr. M.L.T. wrote 
that, in her opinion, the Veteran's leukemia was at least as 
likely as not related to his chemical, herbicide, and Agent 
Orange exposure during his military service in Vietnam.  

Also in June 2007, another oncologist, Dr. A.B.S., relayed a 
history similar to that reported by Dr. M.L.T., adding that 
the Veteran's course was complicated by fungal pulmonary 
nodules that responded well to voriconazole therapy.  Dr. 
A.B.S. stated that the Veteran continued with blood checks 
every three months for his leukemia and, after examining the 
Veteran, also opined that it was at least as likely as not 
that the Veteran's acute myelogenous leukemia was 
attributable to herbicide exposure, specifically Agent 
Orange, during his military service.  

The record does not contain any competent medical opinions to 
the contrary.  Therefore, the Board finds that the 
preponderance of the evidence does not weigh against the 
Veteran's claim for entitlement to service connection for 
acute myelogenous leukemia associated with herbicide 
exposure, and service connection is warranted.  Thus, his 
appeal is granted to that extent.

Compensation for Acute Myelogenous Leukemia under 38 U.S.C.A. 
§ 1151

The Veteran contends that he incurred pain and suffering as a 
result of both the mind-body connection and human experience 
of his acute myelogenous leukemia when the VA failed to 
diagnose his disease at the Minneapolis VA Medical Center.  
After the VA diagnosed the Veteran with cellulitis versus 
erysipelas and cellulitis and an epidermal cyst, the Veteran 
sought treatment at Methodist Hospital, where his leukemia 
was diagnosed and treated.  The Veteran contends that the VA 
failed to diagnose his leukemia, and, as a result, he 
incurred additional disability in the form of anxiety or 
exacerbation of his anxiety disorder.

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2009).
In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

In this case, there is only one competent medical opinion of 
record concerning whether the VA exercised the degree of care 
that would be expected of a reasonable health care provider.  
In a September 2008 compensation and pension examination 
report, a VA examiner observed that the Veteran alleged that 
he was misdiagnosed in July 2005 when he sought treatment for 
a right cheek lesion and that a simple blood test should have 
been conducted in order to make a proper diagnosis.   The 
examiner assumed that the Veteran was referring to a CBC 
blood test with a differential count of his white blood 
cells.  After spending "a great deal of time going over this 
case," the examiner provided the Veteran's treatment history 
and concluded that there was never any indication that the 
Veteran was having any problems other than the ones that he 
went to the hospital to have treated, namely an infection on 
his face.  Summing up the history, the examiner stated that 
the Veteran was seen at the VA Medical Center for an 
infection, left on vacation, and was seen elsewhere at least 
once by another physician before returning and receiving his 
leukemia diagnosis.  The examiner concluded that he could not 
see where anything could have been done differently with the 
Veteran's infection to diagnose leukemia when he was seen at 
the Minneapolis VA Medical Center.  According to the 
examiner, the Veteran's examinations were "good" in that 
they addressed the Veteran's problems in a focused manner.  
He could not see where anyone missed "something" or how it 
would have made a difference if leukemia was diagnosed in 
July instead of August.  The examiner further stated that 
there was no carelessness, negligence, proper lack of skill, 
error in judgment, or failure to exercise a degree of care 
that would have been expected from a physician or nurse in 
the emergency room.  Additionally, nothing that occurred in 
the emergency room directly caused any additional disability.  
To this point, the Board notes that the record does not 
contain any additional diagnoses, including a lack of a 
diagnosis of any anxiety disorder.  Finally, the examiner 
also asserted that there is no evidence that a CBC blood test 
would have indicated that the Veteran had some type of early 
leukemia.   As the examiner based his opinion on a review of 
the record, the Board affords this opinion great probative 
value.  

Thus, the Board finds that there is no evidence that the 
Veteran has an additional disability or that the VA providers 
acted outside the standard of care.  The evidence of record 
does not show that the VA physician acted with carelessness, 
negligence, lack of proper skill, or error in judgment when 
the Veteran was provided with hospital care or medical 
treatment.  Based on a review of the competent evidence of 
record, the Board finds that VA exercised the degree of care 
that would be expected of a reasonable health care provider 
in providing the treatment to the Veteran for his acute 
myelogenous leukemia. 

As there is no objective medical evidence showing fault on 
the part of the VA, the preponderance of the evidence is 
against this claim and the benefit-of-the-doubt rule does not 
apply.  The Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for acute myelogenous leukemia must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for acute myelogenous 
leukemia, to include as secondary to herbicide exposure, is 
granted. 

Entitlement to compensation under 38 U.S.C. § 1151 for acute 
myelogenous leukemia is denied.





______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


